Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered August 28, 1997, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him, as a second felony offender, to a term of 25 years to life, unanimously modified, on the law, to the extent of vacating the second felony offender adjudication, and otherwise affirmed.
As the People correctly concede, defendant was improperly sentenced as a second felony offender because his conviction is for an A-I felony (see, Penal Law § 70.06 [1] [a]), and because the 1996 predicate conviction occurred after defendant committed the instant felony (see, Penal Law § 70.06 [1] [b] [ii]). We modify the judgment accordingly. Concur — Rubin, J. P., An-drias, Saxe, Buckley and Friedman, JJ.